                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN


SEAN FUERSTENBERG,

                           Plaintiff,

             v.                                       Case No. 18-CV-1361

MILWAUKEE AREA TECHNICAL COLLEGE,

                           Defendant.


                                        ORDER


      Before the court are the plaintiff’s “Motion to Expand the Number of

Interrogatories” (ECF No. 44), “Motion for Leave to File Plaintiff’s Motion to Strike

Defendant’s Affirmative Defenses 1-5” (ECF No. 46), “Motion for Order of Sanctions

Against Defendant Pursuant to Fed. R. Civ. P. 11” (ECF No. 48), and “Motion for Leave

to Amend Motion for Order of Sanctions Against Defendant Pursuant to Fed. R. Civ. P.

11” (ECF No. 52). On August 20, 2019, the court held a hearing on the plaintiff’s

motions. For the reasons stated on the record, the “Motion for Leave to File Plaintiff’s

Motion to Strike Defendant’s Affirmative Defenses 1-5” (ECF No. 46), “Motion for Order

of Sanctions Against Defendant Pursuant to Fed. R. Civ. P. 11” (ECF No. 48), and
“Motion for Leave to Amend Motion for Order of Sanction Against Defendant Pursuant

to Fed. R. Civ. P. 11” (ECF No. 52) are denied.

       The “Motion to Expand the Number of Interrogatories” (ECF No. 44) is granted

in part and denied in part. The interrogatories are generally proper in scope, although

the court recognizes that certain answers may be protected by the attorney-client

privilege or the work product doctrine. And although the subparts of the questions

bring the total number of interrogatories above the 25 permitted under the Local Rules,

the court finds the additional interrogatories appropriate under the circumstances.

However, interrogatory 19 is premature and the defendants are not required to answer

it. Moreover, the court denies the plaintiff’s request that he be permitted an additional

20 interrogatories. With the proffered interrogatories the plaintiff has exhausted his

allotment of interrogatories. The plaintiff will be permitted additional interrogatories

only in accordance with Civil Local Rule 33(a)(3).

       SO ORDERED.



       Dated at Milwaukee, Wisconsin this 20th day of August, 2019.



                                                  _________________________
                                                  WILLIAM E. DUFFIN
                                                  U.S. Magistrate Judge




                                             2
